DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the Figures. 1-18 are of low resolution and which details of the drawings and the reference numerals are difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 and 3 are objected to because of the following informalities:
In claim 2, ll 5, ll 8, ll 10, and ll 13, “Figures” should read as “figures”
In claim 3, ll 9, “separation control unit ,” should read as “separation control unit,” (there is an additional space) 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a follicle separating unit” in claims 1, 2, 3 and 8
“a transporting unit” in claims 3, 5-8 and 10
“a follicle selecting unit” in claims 3 and 8
“an incisional follicle separating unit” in claim 8
“a non-incisional follicle separating unit” in claim 8
A follicle separating unit in claims 1, 2, 3 and 8 invokes 112(f) because “unit” is a term used as a substitute for “means” and is a generic placeholder. The “unit” is modified by the functional language “follicle separating”, which is functional as it defines the functionality of this unit, as understood “a unit for separating follicles”. Follicle nor separating define any structure for a medical device in this case of “follicle separating unit” thus “unit” is not modified by sufficient structure.  The interpretation of “follicle separating unit” is unclear as found in the specification and the drawings. This is because in the drawings it is simply shown as a block in Figures 1 and 2 and within the specification it is stated “includes an incisional follicle separating unit and a non-incisional follicle separating unit” see [0015], neither of which particularly describe structure and furthermore are not in a limiting clause such as “consists of” but rather a non-limiting clause “includes”. See 112(b) rejection below. For the purpose of prior art examination, “a follicle separating unit” will be interpreted to be a device capable of separating follicles.   
A transporting unit in claims 3, 5-8 and 10 invokes 112(f) because “unit” is a term used as a substitute for “means” and is a generic placeholder. The “unit” is modified by the functional language “transporting”, which is functional as it defines the functionality of this unit, as understood “a unit for transporting”. The word “transporting” does not define any particular structure but as defined is the moving of an element from one point to a second point. Furthermore “unit” is not modified by sufficient structure. For the purpose of prior art examination, the transporting unit will be defined as referenced in the specification either as a “conveyor belt” or “a sample plate with a rack and pinion device” see [0135]. 
A follicle selecting unit in claims 3 and 8 invokes 112(f) because “unit” is a term used as a substitute for “means” and is a generic placeholder. The “unit” is modified by the functional language 
An incisional follicle separating unit in claim 8 invokes 112(f) because “unit” is a term used as a substitute for “means” and is a generic placeholder. The “unit” is modified by the functional language “incisional follicle separating”, which is functional as it defines the functionality of this unit, as understood “a unit for separating incisional follicles”. Follicle nor separating define any structure for a medical device in this case of “incisional follicle separating unit” thus “unit” is not modified by sufficient structure.  The interpretation of “incisional follicle separating unit” is unclear as found in the specification and the drawings. This is because in the drawings it is simply shown as a block in Figure. 2 and within the specification all it states is that is includes “incisional follicle separating unit 100 includes a conveyor belt (a transporting unit 110), a scalp data analyzing unit 120, a first cutting unit 130, a second cutting unit 140 and a follicle selective unit 150” see [0016], neither of which particularly describe structure and furthermore are not in a limiting clause such as “consists of” but rather a non-limiting clause “includes”. The only structural element is the conveyor belt, but the other structural elements are not clear as they comprise language that invokes 112(f). See 112(b) rejection below. For the purpose of prior art examination, “an incisional-follicle separating unit” will be interpreted to be an assembly containing a conveyor belt, two different blades, a scalp data analyzing unit, and a follicle selective sensor.  
A non-incisional follicle separating unit in claim 8 invokes 112(f) because “unit” is a term used as a substitute for “means” and is a generic placeholder. The “unit” is modified by the functional language “non-incisional follicle separating”, which is functional as it defines the functionality of this unit, as 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following claim limitations that would otherwise be interpreted under 112(f) will not be given there is enough structure in their claims:
“a first cutting unit” in claims 3, 5, and 8, will be interpreted to be “a first cutting blade” as recited in claim 3
“a second cutting unit” in claims 3, 6, 8, and 9, will be interpreted to be “a second cutting blade” as recited in claim 3
“a skin hardness measuring unit” in claim 4, will be interpreted as “a skin hardness measuring pin” and “a skin tissue sensor” as recited in claim 4
“a first cutting scanning unit” in claim 5, will be interpreted as “a rectangular shaped scanning unit” 
“a pin fixing unit” in claim 5, will be interpreted as “a plurality of pins”
“a second cutting scanning unit” in claims 6 and 9, will be interpreted as “a rectangular shaped scanning unit” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a follicle separating unit” in claims 1, 2, 3 and 8, claim limitation “an incisional follicle separating unit” in claim 8, and “a non-incisional follicle separating unit” in claim 8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawings simply show rectangles that constitute groupings and not structural elements. Furthermore within the written specification, “a follicle separating unit” is defined as two other elements that do not construe structural elements “a incisional (see [0015]). These two elements further include other elements that cannot be construed to be structures along with structural elements. Hence it is unclear what the scope of “a follicle separating unit” as it includes groupings of elements without structure that include groupings of elements with some specific structure. This is a similar case for “an incisional follicle separating unit”, which is defined to be “incisional follicle separating unit 100 includes a conveyor belt (a transporting unit 110), a scalp data analyzing unit 120, a first cutting unit 130, a second cutting unit 140 and a follicle selective unit 150” (see [0016]). For “a non-incisional follicle separating unit” no such explicit definition is found in the written specification. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3-10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 3 reads upon a human organism with the claim limitation “a transporting unit on which the skin tissue of the scalp cut from the back of the head of the alopecic patient or the follicle directly extracted from the back of the head of the alopecic patient are placed”. Here the limitations are positively recited and the skin/follicles are clearly defined in the scope to have a structural relationship with the transporting unit with the language “on which…are placed”. Examiner suggests rephrasing this limitation with functional language such as “configured to” to overcome this rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oostman (US 20090088720 A1).
In regards to claim 1, Oostman discloses: An apparatus 100 (see Fig. 10, [0086]) for automatically separating hair follicles (see [0067], displays to the user the type of FU), the apparatus 100 comprising: a follicle separating unit 104 (see Fig. 10, [0086], see 112(f) interpretation above, a device capable of separating hair follicle) configured to cut a skin tissue of a scalp flap of skin (see [0052]) cut from a back of a head of an alopecic patient in units of follicles and to classify follicles by a number of hairs included in each follicle in an incisional hair transplant (see [0052] and [0067], displays to the user the type of FU, classifying them), or to classify follicles each directly extracted from the back of the head of the alopecic patient by the number of hairs included in each follicle in a non-incisional hair transplant (see [0067], displays to the user the type of FU, classifying them); and a follicle separation control unit 114 (see Fig. 10, [0087]) configured to control an operation of the follicle separating unit 104 (see [0087], 114 controls 104).
In regards to claim 2, Oostman discloses: the apparatus according to claim 1, see 102 rejection above. Oostman further discloses: further comprising a first monitor unit 115 (see Fig. 10, [0087]) including a first display 110 (see Fig. 10, [0087]), wherein, in the incisional hair transplant, the follicle separating unit 104 is configured to collect information and Figures on a scalp image obtained by scanning 122 (see Figs. 10-13, [0088], cameras) the scalp 110 (see Fig. 10, [0087], magnified image of body surface, which includes the cut tissue/follicles), the follicle separation control unit 104 is configured to perform a datafication of the information and Figures on the scalp image collected by the follicle separating unit and to output dataficated information and Figures on the scalp image to the first monitor unit and the first monitor unit is configured to display the dataficated information and Figures on the scalp image outputted from the follicle separation control unit on the first display (114 takes the information from the cameras 122, hence datatifcated the information and relays them to be displayed on the monitor 115, and showing up on the display 110, as seen in Figure. 10).  
Interview
The examiner suggests that upon receiving the current office action and prior to replying that applicant request and schedule a telephonic interview with the examiner to advance prosecution to provide clarity to the scope of the claim limitations in regards to claim limitations interpreted under 112(f). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bae et al (US 20170020566 A1), which discloses an automatic hair transplanter for transplanting follicles with a conveyor type cartridge
Boinagrov et al (US 20180360527 A1), which disclose a system for hair treatment with a controller, a monitor, and pressure sensors
Joachim (US 4768517 A), which discloses a hair transplant system utilizing a laser and delivering the donor’s hair using a conveyor belt
Aasberg (US 5782843 A), which discloses an apparatus for implanting hair-roots and another device to place hair-roots on a conveyor belt for use by the first apparatus
Silva Ramos et al (US 20160193035 A1) which discloses an apparatus for automated differential hair transplant with a system to classify hair follicles 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)-272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771